        Case: 3:19-cv-00135-bbc Document #: 33 Filed: 04/15/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

TOUSSAINT L’OUVERTURE MINETT, SR.,

        Plaintiff,
                                                    Case No. 19-cv-135-bbc
   v.

STEPHEN KRUTER,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant dismissing this case.




        /s/                                                4/15/2020
        Peter Oppeneer, Clerk of Court                        Date
